          Case 4:19-cv-00510-BGM Document 15 Filed 01/21/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jill Koskinen,                                   No. CV-19-00510-TUC-BGM
10                         Plaintiff,
                                                      ORDER
11   v.
12   Standard Insurance Company, an Oregon
13   corporation; and Albertson’s LLC, a
     Delaware limited liability company,
14
                           Defendants.
15
16
              Pursuant to stipulation by the parties, IT IS HEREBY ORDERED that this matter
17
      is dismissed with prejudice, with each party to bear their own attorneys’ fees and costs.
18
      The Clerk of the Court shall terminate any pending motions or stipulations and
19
      close its file in this matter.
20
              Dated this 17th day of January, 2020.
21
22
23
24
25
26
27
28
